Citation Nr: 1709264	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  09-25 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for loss of vision.

4.  Entitlement to service connection for a disability of the left hip/side.

5.  Entitlement to special monthly pension.

6.  Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from September 1970 to September 1973, with subsequent periods of service that were determined to be other than honorable by the service department.  He served in Vietnam from July 1971 to April 1972.

This matter came before the Board of Veterans' Appeals (Board) from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied service connection for hypertension, bilateral hearing loss disability, a disability of the left hip/side, and a visual disability; and denied special monthly pension and special monthly compensation.  The Veteran submitted a notice of disagreement and subsequently perfected an appeal with respect to the claims of entitlement to service connection for hypertension, bilateral hearing loss disability, and a visual disability.

The Board remanded the appeal in September 2012.  In the remand's introduction, the Board noted that it had broadly construed the Veteran's September 2008 notice of disagreement as relating to all issues denied in the May 2008 rating decision; the issues of entitlement to service connection for a left hip/side disability, special monthly pension, and nonservice-connected pension were remanded for issuance of a statement of the case.  A statement of the case regarding these issues was issued in July 2015, and the Veteran subsequently perfected his appeal.  

In his July 2015 substantive appeal, the Veteran requested a hearing before the Board in Washington, DC.  Pursuant to his request, a hearing was scheduled before a Veterans Law Judge in November 2015; the Veteran failed to report for his scheduled hearing.

The Board remanded the appeal for development of the record in January 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted, this appeal was most recently remanded in January 2016.  Materials obtained while the case was in remand status included records from the Sacramento County Sheriff's Department.  A July 2012 medical intake form from that facility notes the Veteran's report of having undergone surgery on his left eye at a VA hospital in July 2012.  Review of the claims file discloses that records pertaining to this treatment are not included.  Rather, the most recent VA clinical records associated with the claims file date to January 2008.  As there appear to be outstanding VA treatment records, the contents of which are not entirely clear, the Board has determined that remand of the appeal is necessary to allow the Veteran to identify sources of treatment and to obtain any sufficiently identified records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all providers of VA and non-VA treatment for the period from January 2010 to the present. He should be asked to provide appropriate releases for any identified non-VA provider.  Obtain any records sufficiently identified by the Veteran.

 If, after continued efforts to obtain the records VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).  The Veteran must then be given an opportunity to respond.

2.  Upon completion of the above development and any additional development deemed appropriate, readjudicate the issues on appeal.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




